Title: To George Washington from Daniel Parker, 10 August 1783
From: Parker, Daniel
To: Washington, George


                        
                            Sir
                            New York August 10th 1783
                        
                        We had the honor to receive your favor of the 26th ulto last Evening directing us to deposit in Fort Herkemer
                            one hundred and fifty thousand rations of provisions, being a supply for 500 men ten months. We observe that your
                            Excellency directs the Flesh part of the ration (consisting of pork and beef) to be of the best quality and well preserved
                            to this End we are now taking measures for procuring the best Fresh beef and pork in this City which we shall have repacked
                            pickled and put in the best order—Every exertion shall be made by us to procure a sufficiency of this kind of Beef to
                            complete the order and we do assure your Excellency that the whole quantity shall be deposited as soon as the situation of
                            the place will admit.
                        We think it necessary to suggest to your Excellency that unless Batteaux are furnished to transport the
                            provisions from Schenectady to Fort Herkemer we shall be under the necessity of procuring waggons for that purpose which
                            will greatly enhance the Expence. With the profoundest respect we are Sir Your Most Obedt Humble Servt
                        
                            Danl Parker
                        
                    